Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 

Abstract
The abstract of the disclosure is objected to because its content does not reflect or relate to the claimed invention.  Correction is required.   


Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
	Reference to Livesay (USPN. 4,339,156) is the closest art to the claimed invention.  However, Livesay does not explicitly teach a track system having a plurality of mounts spaced apart in the longitudinal direction of the track system and configured to interconnect the track frame and the vehicle frame and allow relative movement between the track frame and the vehicle frame.  Thus, claims 28-50 are allowed over the prior art.
 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/               Primary Examiner, Art Unit 3611